 



Exhibit 10.3
FORM OF RESTRICTED
STOCK AGREEMENT
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
MARKETAXESS HOLDINGS INC. 2004 STOCK INCENTIVE PLAN
(AMENDED AND RESTATED EFFECTIVE APRIL 28, 2006)
           THIS AGREEMENT, made as of the ___ day of ____________, ______, by
and between MarketAxess Holdings Inc., a Delaware corporation with its principal
office at 140 Broadway, 42nd Floor, New York, New York 10005 (the “Company”),
and _______________, residing at _________________________________ (the
“Participant”).
          WHEREAS, the Board of Directors of the Company (the “Board”) adopted,
and the stockholders of the Company, approved the MarketAxess Holdings Inc. 2004
Stock Incentive Plan (Amended and Restated effective April 28, 2006) (the
“Plan”);
          WHEREAS, the Company, through the Committee under the Plan, wishes to
grant to the Participant shares of its common stock, par value $.003 per share
(“Common Stock” or the “Shares”) in the amount set forth below; and
          WHEREAS, such Shares are subject to certain restrictions.
          NOW, THEREFORE, the Company and the Participant agree as follows:
          1. Sale of Shares. Subject to the terms, conditions and restrictions
of the Plan and this Agreement, the Company awards to the Participant,
____________ shares of the Company’s Common Stock on _______________ (the “Grant
Date”). To the extent required by law, the Participant shall pay the Company the
par value ($.003) (the “Purchase Price”) for each Share awarded to the
Participant simultaneously with the execution of this Agreement in cash or cash
equivalents payable to the order of the Company. Pursuant to the Plan and
Section 2 of this Agreement, the Shares are subject to certain restrictions,
which restrictions shall expire in accordance with the provisions of the Plan
and Section 2 hereof. While such restrictions are in effect, the Shares subject
to such restrictions shall be referred to herein as “Restricted Stock.”

 



--------------------------------------------------------------------------------



 



          2. Vesting. (a) Except as set forth in subsections (b) and (c) below,
the Restricted Stock shall become vested and cease to be Restricted Stock (but
shall remain subject to the other terms of this Agreement and the Plan) as
follows if the Participant has been continuously employed by the Company until
such date:

      Vesting Date   Percentage Vested
 
   
 
   
 
   

          There shall be no proportionate or partial vesting in the periods
prior to the applicable vesting dates and all vesting shall occur only on the
appropriate vesting date.
          (b) Upon the death or Disability of the Participant, 50% of any shares
of Restricted Stock that are unvested at the time of such Termination shall
become vested and cease to be Restricted Stock (but shall remain subject to the
other terms of this Agreement and the Plan). Any remaining unvested shares of
Restricted Stock shall be forfeited.
          (c) In the event of a Change in Control, the Restricted Stock shall be
treated in accordance with Section 12.1 of the Plan; provided that,
(i) immediately prior to the Change in Control, the Committee may determine that
the Restricted Stock will not be continued, assumed or have new rights
substituted therefor in accordance with Section 12.1(a) of the Plan, and
immediately prior to the Change in Control, the Restricted Stock shall become
fully vested and cease to be Restricted Stock (but shall remain subject to the
other terms of this Agreement and the Plan) and (ii) if the Participant incurs a
Termination by the Company without Cause within 24 months after such Change in
Control, the Restricted Stock shall become fully vested and cease to be
Restricted Stock (but shall remain subject to the other terms of this Agreement
and the Plan).
          3. Restrictions on Transfer. The Participant shall not sell,
negotiate, transfer, pledge, hypothecate, assign, encumber or otherwise dispose
of the Shares or grant any proxy with respect thereto, except as specifically
permitted by the Plan and this Agreement. Any attempted Transfer in violation of
this Agreement and the Plan shall be void and of no effect and the Company shall
have the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent. Notwithstanding the foregoing,
nothing herein or in the Plan shall prohibit the Participant from pledging the
Shares the Participant is granted hereunder to the Company pursuant to a stock
pledge agreement entered into between the parties hereto.
          4. Forfeiture. (a) The provisions in Section 8.l of the Plan regarding
Detrimental Activity shall apply to the Restricted Stock.
               (b) If a Participant incurs a Termination for any reason, the
Company shall repurchase from the Participant for the Purchase Price paid for
such shares of Restricted Stock, any and all Restricted Stock.

 



--------------------------------------------------------------------------------



 



          5. Rights as a Holder of Restricted Stock. From and after the issue
date, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock, including,
without limitation, the right to vote the Shares, to receive and retain all
regular cash dividends payable to holders of Shares of record on and after the
issue date (although such dividends will be treated, to the extent required by
applicable law, as additional compensation for tax purposes), and to exercise
all other rights, powers and privileges of a holder of Shares with respect to
the Restricted Stock, with the exceptions that (i) the Participant shall not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until such shares are no longer Restricted Stock; (ii) the
Company (or its designated agent) will retain custody of the stock certificate
or certificates representing the Restricted Stock and any other property (“RS
Property”) issued in respect of the Restricted Stock, including stock dividends
at all times such Shares are Restricted Stock; (iii) no RS Property will bear
interest or be segregated in separate accounts; and (iv) the Participant shall
not, directly or indirectly, Transfer the Restricted Stock in any manner
whatsoever.
          6. Taxes; Section 83(b) Election. The Participant acknowledges,
subject to the last sentence of this paragraph, that (i) no later than the date
on which any Restricted Stock shall have become vested, the Participant shall
pay to the Company, or make arrangements satisfactory to the Company regarding
payment of, any Federal, state or local taxes of any kind required by law to be
withheld with respect to any Restricted Stock which shall have become so vested;
(ii) the Company shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Participant any Federal, state
or local taxes of any kind required by law to be withheld with respect to any
Restricted Stock which shall have become so vested, including that the Company
may, but shall not be required to, sell a number of Shares sufficient to cover
applicable withholding taxes; and (iii) in the event that the Participant does
not satisfy (i) above on a timely basis, the Company may, but shall not be
required to, pay such required withholding and treat such amount as a demand
loan to you at the maximum rate permitted by law, with such loan, at the
Company’s sole discretion and provided the Company so notifies the Participant
within thirty (30) days of the making of the loan, secured by the Shares and any
failure by you to pay the loan upon demand shall entitle the Company to all of
the rights at law of a creditor secured by the Shares. The Company may hold as
security any certificates representing any Shares and, upon demand of the
Company, the Participant shall deliver to the Company any certificates in his or
her possession representing Shares together with a stock power duly endorsed in
blank. The Participant also acknowledges that it is his or her sole
responsibility, and not the Company’s, to file timely and properly any election
under Section 83(b) of the Code, and any corresponding provisions of state tax
laws, if the Participant wishes to utilize such election.
          7. Legend. In the event that a certificate evidencing Restricted Stock
is issued, the certificate representing the Shares shall have endorsed thereon
the following legends:
          (a) “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MARKETAXESS HOLDINGS INC. (THE “COMPANY”) 2004 STOCK INCENTIVE PLAN (THE “PLAN”)
AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY DATED
AS OF THE ___ DAY

 



--------------------------------------------------------------------------------



 



OF _________. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY.”
          (b) Any legend required to be placed thereon by applicable blue sky
laws of any state. Notwithstanding the foregoing, in no event shall the Company
be obligated to issue a certificate representing the Restricted Stock prior to
vesting as set forth in Section 2 hereof.
          8. Securities Representations. The Shares are being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
          (a) The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this section;
          (b) The Shares must be held indefinitely by the Participant unless
(i) an exemption from the registration requirements of the Securities Act is
available for the resale of such Shares or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Shares and the Company is under no obligation to continue in effect a Form
S-8 Registration Statement or to otherwise register the resale of the Shares (or
to file a “re-offer prospectus”);
          (c) The exemption from registration under Rule 144 will not be
available under current law unless (i) a public trading market then exists for
the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.
          9. Not an Employment Agreement. Neither the execution of this
Agreement nor the issuance of the Shares hereunder constitute an agreement by
the Company to employ or to continue to employ the Participant during the
entire, or any portion of, the term of this Agreement, including but not limited
to any period during which any Shares are outstanding.
          10. Power of Attorney. The Company, its successors and assigns, is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, other RS Property, Shares and property provided for herein,
and the Participant hereby ratifies and confirms that which the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for this
purpose.

 



--------------------------------------------------------------------------------



 



          11. Miscellaneous.
          (a) This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement. Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to Shares Transferred in compliance with the
terms hereof.
          (b) This award of Restricted Stock shall not affect in any way the
right or power of the Board or stockholders of the Company to make or authorize
an adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock, the dissolution or liquidation of
the Company, any sale or transfer of all or part of its assets or business or
any other corporate act or proceeding.
          (c) The Participant agrees that the award of the Restricted Stock
hereunder is special incentive compensation and that it, any dividends paid
thereon (even if treated as compensation for tax purposes) and any other RS
Property will not be taken into account as “salary” or “compensation” or “bonus”
in determining the amount of any payment under any pension, retirement or
profit-sharing plan of the Company or any life insurance, disability or other
benefit plan of the Company.
          (d) No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.
          (e) This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.
          (f) The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.
          (g) The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.
          (h) All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the Compensation Committee of the
Board with a copy to General Counsel, MarketAxess Holdings Inc., 140 Broadway,
42nd Floor, New York, NY 10005.

 



--------------------------------------------------------------------------------



 



          (i) This Agreement shall be construed, interpreted and governed and
the legal relationships of the parties determined in accordance with the
internal laws of the State of Delaware without reference to rules relating to
conflicts of law.
          (j) By executing this Agreement within 60 days after the day and year
first written above, the award of Restricted Stock shall be accepted by the
Participant within the time period required under Section 8.2(b) of the Plan.
          12. Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. A copy of the
Plan has been delivered to the Participant. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. Unless otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            MARKETAXESS HOLDINGS INC.       Richard M. McVey, Chief Executive
Officer     Dated:      

            Participant:     Name   Dated:                       

 